The opinion of the court was delivered by
Spencer, J.
The defendant was convicted of burglary and grand larceny. His counsel relies on two grounds for reversal of the sentence — ■
• First — On the ground that no duly certified list of the jurors for the December term was ever served upon him. There were two services of said list upon him — one on the 5th December, and one on the 14th December. His trial commenced on the 19th. The last copy served has no visible impress of the seal of the Court. The former has, but not a very distinct one. It is objected that neither is sufficient: and that even if the copy served on the 5th be properly sealed, it was not good for a trial commencing on the 19th, since the law says the service must be made “ two days before the trial.” We think that if the accused had two weeks instead of two days, to inform himself about the panel, he ought to be satisfied. The greater delay includes the less.
Second — The second exception is taken to the refusal of the Judge to allow the accused to introduce in evidence his own voluntary statement taken before the magistrate. We have been earnestly pressed to reconsider this question, and to overrule the ease of “ State vs. Yandergriff,” 23 A. 95, which decides against its admissibility. A careful consideration leads us to the conclusion that the decision referred to is correct, and rightly interprets the legislative will.
It is therefore ordered and decreed that the judgment appealed from be affirmed.